                                                                             441110k
                   IN THE UNITED STATES DISTRICT COURT                    FILED
                                                                     OCT 2 6 2020
                                                                       IN THIS
           FOR THE MIDDLE DISTRICT OF NORTH CAROLI                    Clerk U. S.   orricr
                                                                         Gre         tnct
                                                                                    0,   NC."'l




UNITED STATES OF AMERICA

                   V.

CARLOS YOVANI HERNANDEZ    :                  1:20CR4 -1
SALOMON ZAZUETA VILLANUEVA :                  1:20CR9 6( -2


                           The Grand Jury charges:

                                COUNT ONE

      From in or about June 2019, continuing up to and including September

13, 2019, the exact dates to the Grand Jurors unknown, in the County of

Forsyth, in the Middle District of North Carolina, and elsewhere, CARLOS

YOVANI HERNANDEZ, SALOMON ZAZUETA VILLANUEVA, and divers

other persons, known and unknown to the Grand Jurors, knowingly and

intentionally did unlawfully conspire, combine, confederate, and agree

together and with each other to commit offenses against the laws of the United

States, that is:

      To knowingly, intentionally, and unlawfully distribute 5 kilograms or

more of cocaine hydrochloride, a Schedule II controlled substance within the

meaning of Title 21, United States Code, Section 812; in violation of Title 21,

United States Code, Section 841(a)(1).




          Case 1:20-cr-00451-UA Document 1 Filed 10/26/20 Page 1 of 2
      All in violation of Title 21, United States Code, Sections 846 and

841(b)(1)(A).

                                COUNT TWO

      On or about September 13, 2019, in the County of Forsyth, in the Middle

District of North Carolina, CARLOS YOVANI HERNANDEZ and SALOMON

ZAZUETA VILLANUEVA knowingly and intentionally did unlawfully possess

with intent to distribute 5 kilograms or more of cocaine hydrochloride, a

Schedule II controlled substance within the meaning of Title 21, United States

Code, Section 812; in violation of Title 21, United States Code, Section

841(a)(1) and (b)(1)(A).

                                          DATED: October 26, 2020

                                          MATTHEW G.T. MARTIN
                                          TT • ed Sta s Attorney


                                          B • RANDAL        GALYON
                                          Assistant United States Attorney




FOREPERSON




                                      2




         Case 1:20-cr-00451-UA Document 1 Filed 10/26/20 Page 2 of 2
